Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 13 Jan 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has wrongly grouped the inventions. The Examiner has accepted applicant’s grouping of claims 37 and 41-50. The original groupings were made in view of the fact that claims 47-50 could either depend from independent claim 37 or independent claim 38. 
The requirement is deemed proper and is therefore made FINAL.


	Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 
Copies of the NPL references cited in the IDS submitted 13 Jan 2022 were not submitted. As such, these references were not considered. 

Claim Objections
Claim 44, 46, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claims 43, 45, 47, 48, and 50 are objected to because of the following informalities:  
They recite “a solidified fiber structure.” Presumably his should be “the solidified fiber structure” or another term that differentiates the solidified fiber structure from the solidified fiber structure recited in claim 37.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 41-43, 45, 47-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer (WO2014197999A1, cited in an IDS submitted 13 Jan 2022, hereinafter “Beyer”) in view of Kitagawa (JP6628416B2, foreign copy and Espacenet translation provided herewith, hereinafter “Kitagawa”).

Regarding claim 37, Beyer teaches a method for generating a solidified fiber structure, the method comprising: 
providing a system (see Fig. 3; 0038) for producing a fiber structure, the system comprising: 

a dispensing orifice (see Fig. 3, 222) located at the distal end of the dispensing channel; 
one or more material channels converging (see Fig. 3) with the dispensing channel at the proximal end (any convergence point could be the proximal end) of the dispensing channel; 
a buffer solution channel (channel 202, Fig. 3; water acts as a buffer via conjugate acid H3O+ and conjugate base OH-) converging (see Fig. 3) with the one or more material channels; and 
a sheath solution channel (Fig. 3, sheath channel 200) converging with the dispensing channel at a sheath fluid convergence position (see where 200 converges at 228) that is located between the proximal end and the distal end (it does not converge at the distal end) of the dispensing channel; 
wherein the one or more material channels, the buffer solution channel and the sheath solution channel are in fluid communication (see convergence point 228 where the buffer and sheath come together) with the dispensing channel; and 
wherein the print head is configured to displace (0083 teaches that where it is desirable to not solidify a section the buffer solution will be sent through such that only a liquid is dispensed) one or more input materials with a buffer solution at the proximal end of the dispensing channel; 
a receiving surface (0095 teaches a receiving surface) for a receiving a first layer of material dispensed from the print head; 

a programmable control processor (0068) for controlling the positioning component and for controlling a flow rate (0068) of one or more fluids through the print head; 
a first fluid reservoir (208d, Fig. 3; 0022) comprising a first input material; 
a second fluid reservoir (208b, Fig. 3; 0022) comprising a buffer solution; and 
a third fluid reservoir (208a, Fig. 3) comprising a sheath solution (200 is the crosslinking solution channel), wherein the sheath solution comprises a crosslinking solution (200 is the crosslinking solution channel); 
wherein the fluid reservoirs are in fluid communication (see Fig. 3) with the print head; 
contacting the first input material with the sheath solution in the dispensing channel to generate a solidified fiber structure (0014); and 
dispensing (see Fig. 3, 0028) the solidified fiber structure from the dispensing orifice of the print head.
Beyer does not teach a buffer solution channel converging with the one or more material channels at the proximal end of the dispensing channel. 
In the same field of endeavor Kitagawa teaches that a buffer solution channel may converge with a first input material or second input material at a proximal end of a dispensing channel (see Fig. 2 showing B1 or B2 converging with A1 at a proximal end). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Beyer and Kitagawa as Kitagawa teaches that the path of the converging fluids is less likely to be blocked with the configuration of Fig. 2. 

Regarding claim 41, Beyer teaches encoding (0012 teaches a programmable control processor for each layer; 0038 teaches encoding for printing) the programmable control processor with a planar structure (each layer of the 3d object is a planar structure) to be printed; and depositing a first layer of the solidified fiber structure on the receiving surface (0012) to print the planar structure.

Regarding claim 42, Beyer encoding the programmable control processor (0038 teaches encoding for printing) with a 3D structure to be printed; and depositing a subsequent layer (0038 teaches layer upon layer) of the solidified fiber structure on top of the planar structure to print a 3D structure.

Regarding claim 43, Beyer teaches displacing an input material (0083 teaches that where it is desirable to not solidify a section the buffer solution will be sent through such that only a liquid is dispensed) with the buffer solution in the dispensing channel to cease deposition of a solidified fiber (the only thing extruded would be a liquid) structure comprising the input material.

Regarding claim 45, Beyer teaches displacing a buffer solution with an input material (0083 teaches that in order to start and stop solidification of the hydrogel the water channel valve may be actuated; 0083 teaches that only water may be extruded when the hydrogel is not solidified, thus the water must necessarily be displaced in order to extrude solidified fiber) in the 

Regarding claim 47, Beyer teaches wherein the system further comprises a fourth fluid reservoir (208c; 0022) comprising a second input material, and wherein the method comprises generating a solidified fiber structure that comprises the second input material (see Fig. 3; 0084 teaches that any number of hydrogel materials may be printed).

Regarding claim 48, Beyer teaches the method according to claim 47, further comprising displacing the first input material with the second input material in the dispensing channel to generate a solidified fiber structure that comprises a transition (0084 teaches controlled patterning of the different hydrogel materials) from the first input material to the second input material.

Regarding claim 50, Beyer teaches the method according to claim 47, further comprising simultaneously dispensing the first and the second input materials to generate a solidified fiber structure that comprises a mixture (0084 teaches that the two hydrogels can be laid down in combination with each other) of the first and second input materials.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742